Citation Nr: 0121813	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a right shoulder disability, to include 
arthritis.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for residuals of a right ankle sprain.

3.  Entitlement to service connection for a respiratory 
disability, manifested by a persistent cough.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to March 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for the benefits sought.

At his hearing before the undersigned sitting as a Travel 
Member of the Board in May 2001, the veteran withdrew a claim 
of entitlement to service connection for hypertension.  

At the aforesaid hearing, the veteran submitted a waiver of 
referral of medical consultation and treatment records by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 
(2000).  Consequently, a decision by the Board is not 
precluded on the basis of consideration of such evidence.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1997 the 
RO denied the veteran entitlement to service connection for 
residuals of a right shoulder injury and for residuals of a 
right ankle sprain.

2.  Service medical records have been associated with the 
claims file subsequent to the July 1997 decision and must be 
considered to decide fairly the merits of the claim.

3.  Medical evidence has been submitted suggesting an 
etiological relationship between a current right shoulder 
disability and an injury in service.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision which denied entitlement to 
service connection for residuals of a right shoulder injury 
and for residuals of a right ankle sprain is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for residuals of a right shoulder disability, to 
include arthritis, and for residuals of a right ankle sprain 
has been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).

3.  Resolving all reasonable doubt in the veteran's favor, a 
right shoulder disability, to include arthritis, was incurred 
as a result of active service.  Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. §§ 1110, 5107(b) (West 1991 and Supp. 2001); 38 
C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an unappealed rating determination from July 1997, the RO, 
inter alia, denied entitlement to service connection for 
residuals of a right shoulder injury and for residuals of a 
right ankle sprain, as the evidence failed to demonstrate 
such injuries in service or that the claimed conditions were 
then manifested.  Inasmuch as the veteran did not perfect a 
timely appeal, the RO's decision is final.  38 U.S.C.A. 
§ 7105. 

Pursuant to 38 U.S.C.A. § 5108 a veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The Board is mindful that, subsequent to the July 1997 
rating, the RO again denied the claims on the basis that they 
were not well grounded because current disabilities had not 
been demonstrated. 

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996s), aff'g 8 Vet. App. 1 
(1995).  If the Board were to adjudicate the claims on the 
merits without resolving the new and material evidence issue, 
its actions would violate its statutory mandate set forth in 
38 U.S.C.A. §§ 7104(b) and 5108.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Id.  Further analysis, beyond the evaluation 
of whether the evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the July 1997 rating 
determination did not include the veteran's service medical 
records or current examination reports, the veteran having 
failed to attend scheduled examinations. 

When the claim was previously decided in July 1997, the claim 
failed because the evidence did not demonstrate current 
disability or associated injuries in service.  The evidence 
recently submitted demonstrates injuries to the veteran's 
shoulder and right ankle during the veteran's military 
service.  More significantly, in the context of the current 
claim, a copy of the veteran's service medical records has 
been submitted along with current medical records.  Recently 
located service records constitute new and material evidence 
- by definition.  38 C.F.R. § 3.156 (c).  In other words, new 
and material evidence has been submitted and the veteran's 
claims have, therefore, been reopened.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has also held that it may be prejudicial to the 
veteran for the Board to consider a claim on some basis, if 
the RO has not first had an opportunity to adjudicate the 
claim on that same basis.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board has undertaken a new and material 
analysis; whereas, the RO adjudicated the claims on the 
merits.  Nonetheless, to remand the case to the RO for 
readjudication in light of the necessary initial new and 
material analysis would exalt form over substance.  In light 
of the Board's disposition of this matter, no prejudice can 
be appreciated.

Having determined that new and material evidence has been 
presented, the merits of the claims for entitlement to 
service connection may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met.

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In the case of the claim pertaining to a right shoulder 
condition, the service medical records confirm an injury to 
the right shoulder in 1986 when the veteran fell from a 
bicycle.  A physician's assessment dated in March 1999 from 
the veteran's private physicians notes that X-rays show 
significant spurring at the acromioclavicular (AC) joint with 
significant osteophytes off the inferior aspect of the distal 
right clavicle.  The examiner concluded that the arthritis 
was most likely post traumatic in nature.  Considering the 
veteran's reported medical history, the examiner, 
furthermore, concluded that the veteran's in service shoulder 
injury was the cause of the arthritis. 

Despite the absence of an identified right shoulder 
disability on separation in March 1997 together with the 
absence of any substantial complaints after the bicycle 
injury during service, the presence of a current right 
shoulder disability so soon after the veteran's discharge 
together with the comment as to a nexus of the disability to 
the fall in service places the evidence in equipoise.

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor, and entitlement to service 
connection for a right shoulder disability, to include 
arthritis, is warranted.  38 U.S.C.A. § 5107.  

Close inspection of the claims file raises a question as to 
whether the March 1999 evidence was considered by the RO 
because, although it was submitted before the case was 
certified for appeal, no reference is made within any 
supplemental statement of the case.  Notwithstanding, in 
light of the Board's disposition with respect to this claim, 
no prejudice is perceived.  See Bernard, supra.

The remaining claims require additional development as set 
forth in the remand portion of the decision.


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a right shoulder injury is reopened.  

The veteran's claim of entitlement to service connection for 
residuals of a right ankle sprain is reopened.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand portion of this decision.

Entitlement to service connection for a right shoulder 
disability, to include arthritis, is granted. 


REMAND

The remaining claims are for entitlement to service 
connection for residuals of a right ankle sprain and for 
service connection for a respiratory disability, manifested 
by a persistent cough.  

The Board observes that a January 1999 VA examination had 
assessed mild post traumatic synovitis of the right ankle, 
and a December 2000 private medical report assessed the 
veteran with persistent cough and seasonal allergies.  
Clinical findings appear to have been, at most, minimal.  The 
Board is of the opinion that additional examinations are 
warranted to more clearly identify the actual presence of any 
pertinent disability and to fulfill the duty to assist. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed residuals of a 
right ankle sprain and for a respiratory 
disability, manifested by a persistent 
cough from February 1997 to the present.  
Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claims.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic and respiratory 
examinations to identify pertinent 
diagnosable disabilities.  Any special 
tests deemed warranted by the examiner(s) 
should be administered.  

The additional purpose of the 
examination(s) is to obtain medical 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
any claimed disability is etiologically 
related to the veteran's service.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the remaining 
issues in appellate status.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



